     Case 6:20-mj-01674-TBS Document 2 Filed 09/21/20 Page 1 of 1 PageID 19


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                             Case No. 6:20-MJ-1674 TBS

ANDREW MCALPINE

                                                                 AUSA: Dana Hill
                                                                 Defense Atty.: Nicole Mouakar

 U.S. MAGISTRATE     Thomas Smith           DATE/TIME      Sept. 21, 2020
 JUDGE               Courtroom 3C                          2:09-2:20 = 11 mins
 DEPUTY CLERK        Kim Anderson           RECORDING      Digital
                                                           Orlando_Digital_Transcripts@flmd.uscourts.gov

 INTERPRETER                                PTS/PROB.      Sonya Williams


                                CLERK=S MINUTES
                   INITIAL APPEARANCE ON RULE 5C INDICTMENT
DEFENDANT TAKEN INTO FEDERAL CUSTODY TODAY


Case called, appearances made, procedural setting by Court
Dft sworn and testifies
Counsel Mouakar states she read the indictment to the defendant
Dft advised of charges
Gov summarizes penalties
Dft advised of his rights
Court states dft does on qualify the PD counsel
Dft intends to hire counsel
Court appoints FPD for today's hearing
Gov seeks detention
Dft counsel responds to the court/requests continuance of this hearing
Court to reconvene tomorrow at 2:00 for detention hearing
Dft advised of rule 20 transfer
Court adjourned
